Citation Nr: 1017194	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Per his earlier request, the Veteran was scheduled to attend 
a Travel Board hearing at the RO in March 2010. On the 
appointed hearing date however, the Veteran, through his 
designated representative notified the RO that he had 
sustained an injury in a fall in late February and that due 
to recovery from this injury he would be unable to drive to 
the hearing location. A motion was filed thereafter to 
reschedule the hearing for a new date.

In April 2010, the Board ruled upon the Veteran's motion, 
granting it based on the finding that he had provided a good 
cause justification for his nonappearance at the hearing. See 
38 C.F.R. § 20.704(d) (2009). Consequently, in accordance 
with this ruling, a new Travel Board hearing must be 
scheduled. As it is the RO which conducts scheduling of 
Travel Board hearings, the case must be remanded for this 
purpose. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge 
sitting at the Cleveland RO at the 
earliest opportunity, and notify him, and 
his representative, of the date, time and 
location of this hearing.  The veteran 
should also be informed of his right to 
have a video conference hearing as an 
alternative.  Place a copy of the hearing 
notice letter in the claims file.  If, 
for whatever reason, he changes his mind 
and withdraws his request for this 
hearing or does not appear for it on the 
date scheduled, also document this in the 
claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


